Citation Nr: 9907202	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95- 34 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for frostbite residuals.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran had active duty for training from November 1975 
to April 1976 and active duty from June 1979 to January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating determination 
by the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The notice of 
disagreement was received in January 1995.  The statement of 
the case was issued in August 1995.  The substantive appeal 
was received in September 1995.


FINDINGS OF FACT

There is no competent medical evidence of residuals of 
frostbite/cold injury that resulted from inservice 
frostbite/cold injury.  


CONCLUSION OF LAW

The claim for service connection for frostbite residuals is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498 
(1995), outlined a three prong test which established whether 
a claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") stated that in order for a claim to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

At the outset, the Board notes that the veteran has not been 
shown to be capable of making medical conclusions, therefore, 
his statements regarding medical diagnoses and causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Although the veteran asserts that he suffers from 
residuals of frostbite which had its onset during service, 
this assertion does not make the claim well-grounded if there 
is no competent medical evidence of record of a nexus between 
any condition in service and these alleged current 
disabilities.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay evidence of 
continuity of symptomatology does not satisfy the requirement 
of competent medical evidence showing a nexus between the 
current condition and service).  As such, the Board will 
review the record to assess whether all three of the criteria 
of Caluza are met and the veteran's assertions are supported 
by the evidence of record.

The service medical records are entirely negative for 
complaints, findings or treatment of frostbite or other cold 
injury.  

Following service, the veteran was treated at the Fallon 
Clinic from 1982-1991.  The records are negative for 
complaints, findings or treatment of frostbite or other cold 
injury.  

The veteran was treated on an outpatient basis by the VA from 
1987 through 1994.  The records are negative for complaints, 
findings or treatment of frostbite or other cold injury.  

The veteran filed a claim for VA disability compensation 
benefits in June 1994.  At that time, he reported that he 
suffered from frostbite in 1981 during service.  

In July 1994, the veteran was hospitalized at the 
Brockton/West Roxbury VA Medical Center.  He was not treated 
for complaints, findings or treatment of frostbite or other 
cold injury.  

In August 1994, the veteran was afforded a VA trachea and 
bronchi examination.  There are no findings relevant to 
frostbite or other cold injury.  In August 1994, the veteran 
was afforded a VA arteries/veins examination.  At that time, 
the veteran reported that in the winter of 1980, while on 
field duty, he developed what he thought was frostbite of 
both feet.  He stated that his feet became quite cold, 
discolored and painful.  He was seen at the medical clinic on 
base where he was treated symptomatically and given light 
duty for several days.  Treatment was successful and he was 
returned to active duty.  The veteran that since that time he 
has had no particular problems with his feet and no 
recurrences of exposure to cold.  The veteran complained of 
occasional tenderness in his feet especially noticeable 
during cold weather.  Physical Examination of the feet 
revealed excellent pedal pulses with no discoloration or 
abnormality of the skin.  There was no evidence of any 
residual frostbite.  The diagnosis was status post exposure 
to cold with no residual findings.  

The veteran was treated on an outpatient basis by the VA from 
1994 through 1997.  In December 1996, the veteran complained 
of his toes burning when out in the cold.  He gave a history 
of frostbite in service.  On examination the temperature of 
his toes was slightly down but dorsalis pedis pulses were 
good.  The clinical impression was history of frostbite.  

In support of his claim, the veteran presented testimony at a 
RO hearing in June 1996 about the onset and severity of his 
frostbite residuals.  The veteran testified his primary 
symptom was numbness of the sides of the feet and the tips of 
the toes.  He testified that he has not received any 
treatment for his feet since service.  As noted, the veteran 
is not capable of rendering medical diagnoses.  Espiritu.  

In this case, service medical records are entirely negative 
for complaints, findings or treatment for frostbite.  The 
post-service medical evidence dated until 1994 does not 
contain any medical evidence of residuals of frostbite nor 
did the veteran report during that period of time that he 
suffered from frostbite and/or other cold injury during 
service.  In 1994 and 1996, the veteran reported to VA 
examiners that he suffered from frostbite during service.  In 
1994, no residual disability was diagnosed.  In 1996, there 
was a slight decrease in temperature of his toes, but no 
residual disability was noted.  The Board notes that while 
these examiners noted the veteran's alleged history of 
frostbite, there was no diagnosis given relative to any 
current residuals.  Moreover, a review of these evaluations 
shows that the examiners were simply recording the history 
supplied by the veteran.  The Court has held that 
"[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence'...."  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  

Since there is no competent medical evidence of residuals of 
frostbite/cold injury that resulted from inservice 
frostbite/cold injury, all of the criteria of Caluza has not 
been satisfied.  Moreover, in the absence of proof of a 
present disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, in 
light of the foregoing, the veteran's claim for service 
connection for residuals of frostbite/cold injury must fail.

In the absence of a well-grounded claim, the Board does not 
have jurisdiction to decide the merits of the matter, and the 
appeal must be denied.  Boeck v. Brown, 7 Vet. App. 14 
(1994).

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case and the supplemental statement of the case, shows that 
the RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) 
(West 1991) as the veteran was fully informed of the reason 
for the denial of his claim and was advised of what evidence 
was needed in order to support his claim.


ORDER

Service connection for frostbite residuals is denied as not 
well-grounded.


REMAND

Service medical records show the veteran was treated for 
bronchitis on several occasions.  In June 1978 he was treated 
for cough and difficulty breathing.  The clinical assessment 
was bronchitis.  In October 1979 he complained of wheezing 
and a chest X-ray showed rales in both chest fields.  In July 
1980 the veteran was evaluated for symptoms initially 
diagnosed as possible asthma.  The final diagnosis was 
bronchitis.

Following service, the veteran was treated at the Fallon 
Clinic from 1982-1991.  A November 1982 examination revealed 
that the veteran had mild expiratory wheezes.  He was 
diagnosed as having asthma and was placed on medication.  At 
that time, the veteran reported that he had has asthma since 
he was 17-18 years old.  He related that he experienced 
difficulty breathing due to wheezing.  The veteran received 
subsequent treatment at this facility for his asthma.  In 
addition, the veteran was subsequently treated by the VA for 
symptomatology associated with asthma.  

In August 1994, the veteran was afforded a VA trachea and 
bronchi examination.  At that time, the claims file was 
unavailable for review.  The veteran reported that he had had 
asthma for years and received treatment at the Worcester VA 
outpatient clinic.  Physical examination revealed that there 
were occasional inspiratory and expiratory wheezes in both 
lungs.  

In sum, the service medical records show treatment of 
respiratory symptomatology.  The veteran was diagnosed as 
having asthma within 2 years of discharge and reported at 
that time that he had suffered from asthma since he was a 
teenage.  Thereafter, the veteran continued to be treated for 
asthma.  The current VA examination is inadequate.  The VA 
examiner did not review the claims file and did not render 
any diagnosis.  Given the evidence showing treatment in 
service for respiratory symptoms and the post-service 
evidence of respiratory disability including the notation 
that the veteran had asthma as a teenager, the Board finds 
that additional examination is necessary prior to final 
appellate review.  

In addition, as the veteran has been treated regularly by the 
VA, the RO should contact him and determine where he has been 
treated to include both private and VA treatment and obtain 
those records.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical care providers 
who have provided him treatment for 
asthma since service discharge to include 
both VA and private treatment.  Complete 
copies of all records obtained should be 
associated with the claims file.

2.  The veteran should then be afforded a 
VA examination to determine the nature, 
extent and etiology of all respiratory 
disability now present.  All indicated 
tests and studies, including pulmonary 
function testing, should be completed and 
all findings reported in detail.  
Complete diagnoses should be provided.  
The claims file, to include any evidence 
added to the record pursuant to paragraph 
#1 of this REMAND, should be made 
available to the examiner prior to the 
examination. Following the examination 
and a review of the complete record in 
the claims file, the examiner is 
requested to provide detailed responses 
concerning the following questions:

A) Does the record establish that the 
veteran had a pre-existing respiratory 
disability at the time of his entry onto 
either period of service?  In forming an 
opinion as to whether a pre-existing 
disability(ies) existed at the time of 
entry into service and the nature(s) 
thereof, the examiner may not base 
his/her opinions upon medical judgment 
alone, as distinguished from accepted 
medical principles, or on history alone 
without regard to clinical factors 
pertinent to the basic character, origin 
and development of such disease(s).  The 
examiner should base his/her opinion upon 
a thorough analysis of the evidentiary 
showing and careful correlation of all 
material facts, with due regard to 
accepted medical principles pertaining to 
the history, manifestations, clinical 
course and character of the particular 
disease(s) or residuals thereof.  History 
conforming to accepted medical principles 
should be given due consideration, in 
conjunction with the basic clinical data, 
pertaining to manifestations reflected in 
official or other records made before, 
during and after service, together with 
all other lay and medical evidence.

B) If the veteran had a pre-existing 
respiratory disability at the time of his 
entry into service, did the disorder(s) 
undergo an increase in disability during 
service?  In reaching this conclusion, 
the examiner should consider all the 
manifestations of the disability(ies), 
prior to, during and after service.  
Further, if such an increase(s) in 
disability occurred, was(were) the 
increase(s) in disability beyond that to 
be expected due to the natural 
progression of the disorder(s)?

C) If the veteran did not have a 
respiratory disability prior to entry 
into service, what is the date of onset 
and etiology of his current 
disability(ies)?

3.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a respiratory 
disorder to include asthma.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations to include those for 
aggravation, if applicable.  He should 
also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

